MEMORANDUM**
Raymond J. Veronda appeals pro se the district court’s summary judgment in favor of the California Department of Forestry and Fire Protection in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Burrell v. Star Nursery, Inc., 170 F.3d 951, 954 (9th Cir.1999), and we affirm for the reasons stated in the district court’s summary judgment order filed on July 12, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.